Exhibit 10.3.5

 

[j8496ex10d3d5image002.gif]

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT between Artemis International Solutions
Corporation, a Delaware corporation (the “Company”) (formerly known as Opus360
Corporation), and Ari Horowitz (the “Employee”) (the “Fourth Amendment”), dated
as of January 10, 2003, amending the parties’ original employment agreement
dated as of April 1, 1999, between the Company and Employee (the “Original
Agreement”), as amended pursuant to the Amendment to Employment Agreement dated
September 2, 1999, the Second Amendment to Employment Agreement effective as of
May 1, 2001, and the Third Amendment to Employment Agreement dated July 31,
2001(as so collectively amended, the “Amended Employment Agreement” and as
amended by this Fourth Amendment, the “Employment Agreement”).

 

WHEREAS, the Company and the Employee desire to amend certain terms of the
Employee’s employment with the Company as set forth in the Original Agreement
and the Amended Employment Agreement.

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration (including but not limited to the Employee
continuing to provide services to the Company pursuant to the Employment
Agreement), the receipt and sufficiency of which are hereby acknowledged, the
Company and the Employee hereby agree as follows:

 

1.  Change of Control.  The second sentence of Section 9 of the Amended
Employment Agreement is deleted and the new second sentence of Section 9 of the
Employment Agreement shall now read as follows:

 

For purposes of this Agreement a “Change of Control” shall be deemed to have
occurred if, (A) there shall be consummated (x) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of Common Stock would be converted into cash,
securities or other property, other than a merger of the Company in which
holders of Common Stock immediately prior to the merger own a majority of the
common stock of the surviving corporation immediately after the merger, or (y)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company; (B) the stockholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company; or (C) any “person” (as such term
is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of 50% or more of the outstanding
Common Stock.

 

--------------------------------------------------------------------------------


 

2.  Good Reason.  Section 8(b) of the Amended Employment Agreement is amended by
adding new subsections “(iii)” and “(iv)” to the Employment Agreement, as
follows:

 

. . . or (iii) a termination by Employee following a Change of Control, or (iv)
a termination by Employee following the termination for any reason, including
without limitation the resignation, of Michael Rusert, currently the Chief
Executive Officer and President of the Company.

 

3.  Bonus:  Section 4(b) of the Amended Employment Agreement is deleted and is
replaced by a new Section 4(b) of the Employment Agreement, which shall read as
follows:

 

(b) Bonus.  In addition to any other compensation provided for in this
Agreement, during each year of the Term, Employee shall be eligible to receive
performance bonuses as determined at the discretion of the Chief Executive
Officer, based in part against those bonuses and their payment structure as are
established for senior executives of comparable positions within the Company.

 

4.  Miscellaneous

 

(a)           Ratification.  Except as otherwise expressly set forth herein, the
Amended Employment Agreement is hereby ratified and confirmed in its entirety.

 

(b)           Effective Date.  This Fourth Amendment shall be effective as of
the date first written above.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Fourth Amendment as
of the date first written above.

 

 

ARTEMIS INTERNATIONAL SOLUTIONS CORPORATION

 

By:

 

 

 

(Signature)

 

 

Michael Rusert

 

President and Chief Executive Officer

 

 

EMPLOYEE

 

 

 

 

 

(Signature)

 

 

Ari Horowitz

 

Executive Vice President, Corporate Development

 

2

--------------------------------------------------------------------------------